Citation Nr: 0432529	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  95-31 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1943 to March 1947.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a June 1993 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which granted service connection 
for PTSD, rated 10 percent disabling, effective August 31, 
1992.  (The claims file has since been transferred to the 
Houston RO).  In January 1994, the veteran appeared for a 
personal hearing before a hearing officer at the Waco RO.  
By a September 1994 hearing officer decision, the rating for 
the service-connected PTSD was increased to 50 percent, and 
in a June 2002 RO determination, the rating was increased to 
70 percent, effective from the date of the grant of service 
connection.  (A total rating based on individual 
unemployability due to service-connected disability (TDIU) 
was also assigned, effective from the date of the grant of 
service connection for PTSD).  Per AB v. Brown, 6 Vet. App. 
35 (1993), a claim remains in controversy where less than 
the maximum available benefit is awarded.  While the veteran 
receives compensation at the total disability rate, the PTSD 
has not been rated 100 percent.  

This case was previously before the Board in January 2003, 
when the Board arranged for additional development of the 
evidence.  It was again before the Board in June 2003, when 
it was remanded for additional due process development.  The 
additional development has been completed and the case is now 
before the Board for further appellate review.  


FINDINGS OF FACT

Throughout the appellate period, the veteran's PTSD has been 
manifested by difficulty sleeping, nightmares, social 
detachment by isolation and avoidance, with irritability and 
depression; total social and industrial impairment due to 
PTSD symptoms is not shown; the attitudes of all contacts 
except the most intimate are not so adversely affected as to 
result in virtual isolation in the community, and no evidence 
demonstrates totally incapacitating symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities.  


CONCLUSION OF LAW

A schedular rating in excess of 70 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code (Code) 9411 (effective prior 
to and from November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice in July 2003 correspondence from the RO, and in 
supplemental statements of the case (SSOC) issued in August 
2003 and June 2004.  Although he was provided VCAA notice 
subsequent to the RO determination appealed (incidentally, 
notice would not have been possible prior to enactment of the 
VCAA), he is not prejudiced by any notice timing defect.  He 
was notified (in the June 1993 decision, in an August 1993 
statement of the case (SOC), and in numerous SSOCs, of 
everything required, and has had ample opportunity to 
respond/supplement the record.  The claim was reviewed de 
novo subsequent to the notice.  And notice on the 
"downstream" issue of an increased rating was properly 
provided via the SOC and SSOCs.  See VAOPGCPREC 8-2003 
(December 2003). 

Regarding content of notice, the SOC and SSOCs informed the 
veteran of what the evidence showed.  He was advised by July 
2003 correspondence, and the August 2003 and June 2004 SSOCs, 
that VA would make reasonable efforts to help him get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The July 2003 correspondence, and the August 2003 
and June 2004 SSOCs, advised him of what the evidence must 
show to establish entitlement to the benefit sought, and what 
information or evidence VA needed from him.  Everything 
submitted to date has been accepted for the record and 
considered.  While the veteran was not advised verbatim to 
submit everything he had pertaining to his claim, he was 
advised to submit, or provide releases for VA to obtain, any 
pertinent records.  Essentially, given the current posture of 
the claim, this was equivalent to advising him to submit 
everything pertinent.  

Regarding the duty to assist, the Board directed additional 
development in January 2003, and in a June 2003 remand.  The 
additional evidence obtained has been considered by the RO.  
In a January 2003 request for development, the Board sought 
to arrange for the veteran to be examined by VA.  The RO 
completed the directives of the January 2003 request for 
development, but the veteran failed to report for a scheduled 
VA examination.  Although initial correspondence from the RO 
to the veteran informing him of scheduled VA examinations was 
returned as undeliverable, additional correspondence mailed 
to the current address of record, informed him of a 
rescheduled VA examination, and was not returned as 
undeliverable.  

The "duty to assist" the veteran in the development of 
facts pertinent to his claim is not a "one-way street."  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The veteran 
must also be prepared to meet his obligations by cooperating 
with VA's efforts to provide an adequate medical examination 
and submitting to the Secretary all medical evidence 
supporting a claim.  Olson v. Principi, 3 Vet. App. 480 
(1992).  In a case such as this, where additional development 
is required, a veteran may not passively sit by under 
circumstances where his cooperation is essential in obtaining 
the putative evidence.  Wood, 1 Vet. App. at 193.  Obviously, 
further attempts to develop pertinent evidence in this case 
are not indicated if a veteran does not respond to requests 
for his required cooperation.  

A Decision Review Officer reviewed the claim de novo (see 
June 2002 and June 2004 SSOCs).  The veteran was examined (to 
the extent possible) during the course of the appeal.  
Evidentiary development is complete to the extent possible 
under the circumstances; VA's duties to notify and assist are 
met.  

Background

The veteran's service included combat operations while 
serving in the Air Force during World War II.  In the June 
1993 decision here on appeal, the RO granted service 
connection for PTSD, rated 10 percent, effective August 31, 
1992 (the first date a diagnosis of PTSD was shown on 
clinical evaluation).  

On VA examination (by a board of three psychiatrists) in 
March 1993, the veteran was fairly groomed and in no acute 
distress.  However, he became extremely tearful and anxious 
when he recounted stressful events in service.  He stated 
that a feeling of being numb, paralyzed, and nervous recurred 
on numerous occasions since his separation from service.  He 
had held several jobs over the years, but was last able to 
work in the 1960s.  A typical day for him included reading at 
the library and visiting with friends at a coffee shop.  He 
was unable to relax during his daily activities.  He 
complained of difficulty sleeping, and of frequent nightmares 
related to his war experiences.  Examination revealed no 
psychomotor agitation or retardation.  The veteran's speech 
was fluent and of normal tone and rate; his affect was 
constricted.  His mood was mildly depressed an anxious.  He 
denied hallucinations, illusions, delusions, or paranoid 
ideation.  He also denied suicidal or homicidal ideation.  He 
was fully oriented and he had immediate recall.  His remote 
memory was good, but his immediate recall was considered 
poor.  The psychiatrists concurred that he met the diagnostic 
criteria for PTSD.  They also reported that "there may be a 
personality disorder present as well but we are unable to 
give a specific personality disorder."

At a January 1994 hearing, the veteran stated that he took 
medication for PTSD which helped him sleep, but he continued 
to have recurrent nightmares and night sweats.  He also 
complained of decreased memory, and continued flashbacks of 
war experiences.  He avoided war movies and television 
because they might trigger flashbacks.  He reiterated that he 
spent his time walking, reading at the library, and having 
coffee with friends.  He had no really close friends, avoided 
crowds, and only periodically attended church.  

On August 1994 VA examination the veteran reported some 
improvement of his PTSD symptoms with medication.  He 
complained that his sleep was disturbed occasionally by 
recurring nightmares about his combat experiences.  He was 
still "much too tense all the time and I can't relax.  I 
wake up at night and the bed is wet from sweat."  He 
suffered periods of depression for a few days, sometimes up 
to two weeks.  He stated that he had been unable to work 
since the 1960s due to "nerves and mental illness."  He 
lived alone.  He had two brothers and two sisters but they 
were not a close family.  He tried to get out and associate 
with others.  He had neighbors and friends with whom he had 
coffee.  Examination revealed that he was quite tense and 
somewhat guarded, but was cooperative with reassurance.  He 
answered questions relevantly, and organized and expressed 
his thoughts adequately.  He did not demonstrate any loose 
associations or fragmentation in his thought process.  He was 
somewhat ruminative, but his thoughts were well organized and 
expressed.  His speech was normal, and he was oriented as to 
time, place, and person.  Thought content revealed anxiety, 
both free-floating and fixed.  There was some depression with 
crying spells, but he expressed neither suicidal thoughts nor 
survival guilt.  He showed increased irritability, but 
apparently controlled his temper fairly well without an 
explosion or rage reaction.  The examiner was unable to 
demonstrate any dissociative-type flashbacks or similar 
phenomena.  He did not describe sleeping with a weapon or a 
tendency to patrol on waking.  The diagnosis was chronic 
PTSD, previously established.  The examiner reported that the 
veteran's incapacity due to PTSD was probably moderate to 
marked for employment, and moderate for social adaptation.  

On VA examination in November 1995, the veteran complained of 
nightmares two or three times weekly.  He expressed 
hopelessness and depression, "because I can't do anything.  
I cry, but it doesn't help me."  Examination revealed that 
he answered questions generally in a relevant manner.  He 
organized and expressed his thoughts well, although he was 
somewhat brief and did not volunteer information.  His speech 
was essentially monotone, but was not abnormal.  He was 
oriented to time, place, and person.  He complained of 
problems with recent memory, and poor concentration and 
retention when tried to read.  He continued to show anxiety, 
both free floating and fixed, along with tension.  He was 
depressed much of the time, and he admitted to crying spells.  
He denied suicidal thoughts.  His affect was rather blunted 
and there were some suggestions of schizoid-like symptoms.  
There were no indications of overt psychosis, and no 
complaints of hallucinations and/or delusions.  The diagnosis 
was chronic PTSD, "moderate perhaps."  The examiner stated 
that "[t]he picture is much as previously described, 
probably increased and aggravated by his age, his physical 
condition and isolation."  Regarding a question of 
incapacity, the examiner remarked, "[f]or psychiatric 
reasons, everything considered, fairly marked, I suspect, for 
employment and certainly moderate to marked for social 
adaptation."

Of record are numerous VA outpatient records, dated 
throughout the appellate period, indicating that the veteran 
has been treated for numerous health problems, including PTSD 
symptoms.  Clinical findings related to the veteran's PTSD, 
as shown in the outpatient records, are essentially identical 
to findings shown in the VA examination reports summarized 
above.

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, (1) in an 
original compensation claim, the claim shall be rated based 
on the evidence of record; (2) in any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655.  In this case, the appeal is from a decision 
on an original compensation claim, and the veteran has failed 
to respond to the Board and RO attempts to obtain and/or 
develop evidence pertinent to his claim (precluding further 
attempt at development).  Hence, the Board has no alternative 
but to base this decision on the evidence of record.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign a evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The veteran's statements describing the symptoms of his 
service-connected PTSD are deemed competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.  

The veteran's service-connected PTSD is rated 70 percent 
disabling under 38 C.F.R. § 4.130, Code 9411 (effective Nov. 
7, 1996).  Since this appeal was pending at the time the 
applicable regulation was amended, the veteran is entitled to 
consideration of the new criteria from their effective date.  
VA General Counsel has recently held that if the revised 
criteria are more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  See VAOPGCPREC 3-2000 
(2000).; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 
The Board also notes that the veteran was advised of the 
changes in the pertinent rating criteria in an  SSOC issued 
in August 2003. As such, there is no prejudice to the veteran 
in the Board's consideration of his PTSD under both sets of 
rating criteria.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under the criteria for mental disorders in effect prior to 
November 7, 1996, PTSD warrants a 70 percent rating where the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating for PTSD is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
individual must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (1996).  

Prior to November 7, 1996, the Schedule for Rating 
Disabilities provided that the severity of a mental disorder 
was based on actual symptomatology as it affects social and 
industrial adaptability.  Two of the most important 
determinants of disability are time lost from gainful work 
and decrease in work efficiency.  VA must not under-evaluate 
the emotionally sick veteran with a good work record, nor 
must it over-evaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  It is for this reason that great emphasis is placed 
upon the full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of 
the degree of disability, but the report and the analysis of 
the symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130 
(1996).

Pursuant to the criteria under Code 9411 which became 
effective November 7, 1996, a 70 percent rating for PTSD is 
warranted where there is occupation and social impairment, 
with deficiencies in most areas, such as work, school family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted under current Code 9411 where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Code 9411 (2004).

At the outset, it is noteworthy that this appeal is from the 
initial rating assigned with the grant of service connection, 
and that the RO has not assigned "staged ratings", but has 
assigned the current 70 percent rating for the entire appeal 
period.  The Board finds that the signs and symptoms of the 
veteran's service-connected PTSD have never during the 
appellate period exceeded those in the schedular criteria for 
a 70 percent rating under either the "old" or the "new" 
criteria of Code 9411, and that, hence, "staged ratings" 
are not for consideration.  

Essentially, the veteran's PTSD is manifested by occasional 
intrusive thoughts, sleep disturbance via occasional 
nightmares, social detachment and isolation, avoidance, 
anxiety, and occasional depression.  VA examinations and 
outpatient treatment records simply do not demonstrate 
symptoms of the nature and severity associated with the 
schedular criteria for a 100 percent schedular rating (under 
either the "old" or "new" criteria outlined above).  Total 
social and occupational impairment due to gross impairments 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name is simply not shown.  Although the veteran had 
difficulty in adapting to some stressful circumstances (as 
indicated by his tendency to avoid others, including family 
members), he had at least some apparent social contact with 
friends and neighbors.  See 38 C.F.R. § 4.130, Code 9411 
(2004)

Similarly, a 100 percent schedular rating under the criteria 
for mental disorders (including PTSD) in effect prior to 
November 7, 1996, was clearly not warranted.  The record is 
entirely negative for evidence showing virtual isolation in 
the community.  Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior are not shown.  

In short, the veteran's symptoms are not consistent with the 
schedular criteria (either "old" or "new") for the next 
higher, 100 percent, rating for PTSD.  As he has already been 
awarded a total rating based on individual unemployability 
for disability primarily due to PTSD, the matter of whether 
there is marked interference of employment so as to warrant 
extraschedular consideration under 38 C.F.R. § 3.321 is moot.  

The preponderance of the evidence is against the claim, and 
it must be denied.


ORDER


A schedular rating in excess of 70 percent for PTSD is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



